1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     FEDOR KAPITULA
6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     FEDOR KAPITULA,                                               No. 2:19-cv-00731-EFB
13

14                          Plaintiff,
                                                                   STIPULATION AND [proposed]
15                                                                 ORDER FOR EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
          v.                                                       MOTION FOR SUMMARY
17   Andrew Saul,                                                  JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
             IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to December 10, 2019.
24
             This is a first extension, but made between the 45th and 60th day. It is based on plaintiff’s
25
     counsel having several other briefs already due and will mean the motion is filed approximately
26
     75 days after the filing of the record.
27

28   /////



                                               [Pleading Title] - 1
1    Dated:     November 18, 2019                                  /s/ Jesse S. Kaplan
                                                                   JESSE S. KAPLAN
2
                                                                   Attorney for Plaintiff
3

4
                                                                   McGREGOR W. SCOTT
5
                                                                   United States Attorney
6                                                                  DEBORAH LEE STACHEL
                                                                   Regional Counsel, Region IX
7                                                                  Social Security Administration
8

9    Dated: November 18, 2019                                       /s/ per e-mail authorization
                                                                   ASIM MODI
10                                                                 Special Assistant U.S. Attorney
11                                                                 Attorney for Defendant

12

13

14                                                 ORDER

15

16
              For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a motion for summary judgment brief is granted. Plaintiff shall file his
18
     motion for summary judgment by December 10, 2019.
19

20            SO ORDERED.

21   Dated: November 19, 2019.
22

23

24

25

26

27

28



                                              [Pleading Title] - 2
